DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3, 5, 10-11 & 14-16 are pending and have been examined in this application. 

Claim Objections
Claims 1, 3, 5, 10-11 & 14-16 are objected to because of the following informalities: 
A) In Claim 1, line 26, “the the” should read “the”
B) In Claim 1, line 51, “inseration postions” should read “insertion portions”
C) Claims 3, 5, 10-11 & 14-16 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2009/0047890 A1 to Yano.

A) As per Claim 1, Yano teaches a ventilation member (Yano: Figure 1, Item 10) configured to be attached to an opening of a housing, the ventilation member comprising: 
a support (Yano: Figure 1, Item 2) having a through hole (Yano: Figure 2, Item 3) that serves as an air passage between inside and outside of the housing upon attaching the support to the opening; and 
an air-permeable membrane (Yano: Figure 6) disposed on the support and closing the through hole, the support comprising: 
a supporting portion (Yano: Figure 2, Item 15) in which the through hole is provided and at which the air-permeable membrane is disposed, and 
an insertion portion (Yano: Figure 2, Items 161) extending from the supporting portion and having an end with a hook, wherein the insertion portion bends in a direction toward a central axis of the ventilation member while the hook is passing through the opening by being inserted into the opening, and fixes the ventilation member to the opening with the hook engaging the housing after passing through the opening, 
the ventilation member having a stopper portion (Yano: Figure 2, Item 162) configured to restrict the bending of the insertion portion in the direction within an elastically deformable range of the insertion portion during the insertion into the opening, 
wherein the ventilation member satisfies at least one of (a), (b), (c), and (d): 
(a) in the supporting portion, the stopper portion is independent from the insertion portion (Yano: Figure 2, Items 161 & 162 are separate from top supporting portion such that 161 hooks hit Item 162 when fully bent), and the stopper portion restricts bending of the insertion portion in the direction within the elastically deformable range of the insertion portion by making contact with the insertion portion bending in the direction during the insertion into the opening, the support has two or more of the insertion portions, said two or more of the insertion portions being disposed to overlap an imaginary circle centered on the central axis, and being separated from one another along the circle as viewed along the central axis from the end side of the insertion portions, and the stopper portion being disposed to overlap the circle and lie between a pair of the insertion portions that are adjacent one another along the circle, as viewed along the central axis from the end side of the insertion portions (Yano: Figure 2, two Items 161 & Item 162 is on same circle as Item 161); 
(b) in the supporting portion, the stopper portion is independent from the insertion portion, and the stopper portion restricts bending of the insertion portion in the direction within the elastically deformable range of the insertion portion by making contact with the insertion portion bending in the direction during the insertion into the opening, the stopper portion is disposed to overlap the through hole as viewed along the central axis from the end side of the insertion portion, and the air passage in communication with the through hole is disposed inside of the stopper portion; 
(c) in the supporting portion, the stopper portion is independent from the insertion portion, and the stopper portion restricts bending of the insertion portion in the direction within the elastically deformable range of the insertion portion by making contact with the insertion portion bending in the direction during the insertion into the opening, the stopper portion is disposed to overlap the through hole as viewed along the central axis from the end side of the insertion portion, and the stopper portion has a cross section with protruding portions projecting out from the central axis in three directions, the protruding portions projecting out in a direction closer to the inner side surface of the insertion portion as viewed from below along the central axis; and 
(d) the support has two or more of the insertion portions, plural stopper portions are present, and each of said two or more of the insertion portions has a respective stopper portion, when said two or more of the insertion portions are being equally bent in the direction, the stopper portions of the adjacent insertion portions make contact with one another to restrict the bending of the insertion portions within the elastically deformable range, each of the insertion portions has an inner side surface having a portion that protrudes into an inner side of an imaginary circle centered on the central axis and running through end portions of the inner side surface in a width direction of the inner side surface, as viewed along the central axis from the end side of the insertion portion, and the inner side surface is a planar surface.

B) As per Claim 3, Yano teaches that the stopper portion is a columnar portion extending from the supporting portion (Yano: Figure 2, Item 162).

C) As per Claim 5, Yano teaches that an imaginary circle centered on the central axis and contacting an outer circumferential surface of the stopper portion has a diameter equal to or less than the diameter of an imaginary circle centered on the central axis and contacting outer circumferential surfaces of the insertion portions, as viewed along the central axis from the end side of the insertion portions (Yano: Figure 2, two Items 161 & Item 162 is on same circle as Item 161).

D) As per Claim 14, Yano teaches that the ventilation member further comprises a sealing member disposed around the insertion portion (Yano: Figure 2, Item 9).

E) As per Claim 15, the ventilation member further comprises a protecting cover for protecting the air-permeable membrane (Yano: Figure 2, Item 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10-11 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2014/0290488 A1 to Uemura.

A) As per Claim 1, Uemura teaches a ventilation member (Uemura: Figure 1) to be attached to an opening of a housing, the ventilation member comprising: 
a support (Uemura: Figure 1, Item 4) having a through hole (Uemura: Figure 1, Item 3) that serves as an air passage between inside and outside of the housing upon attaching the support to the opening; and 
an air-permeable membrane (Uemura: Figure 1, Item 2) disposed on the support and closing the through hole, the support comprising: 
a supporting portion (Uemura: Figure 2, Item 11) in which the through hole is provided and at which the air-permeable membrane is disposed, and 
an insertion portion (Uemura: Figure 3, Item 31 to Item 34) extending from the supporting portion and having an end with a hook, wherein the insertion portion bends in a direction closer to a central axis of the ventilation member while the hook is passing through the opening by being inserted into the opening, and fixes the ventilation member to the opening with the hook engaging the housing after passing through the opening, 
the ventilation member having a stopper portion with which bending of the insertion portion in the direction is restricted within an elastically deformable range of the insertion portion during the insertion into the opening (Uemura: Figure 5, inside face of Item 31 with Items 33 would hit when bent to the fullest extent);
wherein the ventilation member satisfies at least one of (a), (b), (c), and (d): 
(a) in the supporting portion, the stopper portion is independent from the insertion portion, and the stopper portion restricts bending of the insertion portion in the direction within the elastically deformable range of the insertion portion by making contact with the insertion portion bending in the direction during the insertion into the opening, the support has two or more of the insertion portions, said two or more of the insertion portions being disposed to overlap an imaginary circle centered on the central axis, and being separated from one another along the circle as viewed along the central axis from the end side of the insertion portions, and the stopper portion being disposed to overlap the circle and lie between a pair of the insertion portions that are adjacent one another along the circle, as viewed along the central axis from the end side of the insertion portions; 
(b) in the supporting portion, the stopper portion is independent from the insertion portion, and the stopper portion restricts bending of the insertion portion in the direction within the elastically deformable range of the insertion portion by making contact with the insertion portion bending in the direction during the insertion into the opening, the stopper portion is disposed to overlap the through hole as viewed along the central axis from the end side of the insertion portion, and the air passage in communication with the through hole is disposed inside of the stopper portion; 
(c) in the supporting portion, the stopper portion is independent from the insertion portion, and the stopper portion restricts bending of the insertion portion in the direction within the elastically deformable range of the insertion portion by making contact with the insertion portion bending in the direction during the insertion into the opening, the stopper portion is disposed to overlap the through hole as viewed along the central axis from the end side of the insertion portion, and the stopper portion has a cross section with protruding portions projecting out from the central axis in three directions, the protruding portions projecting out in a direction closer to the inner side surface of the insertion portion as viewed from below along the central axis; and 
(d) the support has two or more of the insertion portions, plural stopper portions are present, and each of said two or more of the insertion portions has a respective stopper portion, when said two or more of the insertion portions are being equally bent in the direction, the stopper portions of the adjacent insertion portions make contact with one another to restrict the bending of the insertion portions within the elastically deformable range (Uemura: Figure 4, Items 33 would contact when fully bent), each of the insertion portions has an inner side surface having a portion that protrudes into an inner side of an imaginary circle centered on the central axis and running through end portions of the inner side surface in a width direction of the inner side surface, as viewed along the central axis from the end side of the insertion portion (Uemura: best shown in Figure 5 with circle formed on ends of Item 33 such that inward surface of 31 is inside the circle).
Uemura does not teach that the inner side surface is a planar surface.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the curved surface planar, since it has been held that the shape of the claimed matter was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed surface was significant (MPEP 2144.04 IV. B) changing the shape of the inner surface requires only routine skill in the art.

B) As per Claim 10, Uemura teaches that the stopper portions are located at side surfaces of the insertion portions (Uemura: Figure 4, Item 33).

C) As per Claim 11, Uemura teaches that said two or more of the insertion portions are disposed to overlap an imaginary circle centered on the central axis and are separated from one another along the circle, as viewed along the central axis from the end side of the insertion portions (Uemura: best shown in Figure 5, Items 31).

D) As per Claim 16, Uemura teaches all the limitations except that the number of insertion portions included in the support is four or five.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the number of insertion portions 4-5, since it has been held that where the general conditions of a claim are disclosed in the prior art (plurality of insertion portions), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that number of insertion portions is a result effective variable because more insertion portions, the thinner, and therefore weaker each portion is but the better able to conform to the opening the portions are.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make number of insertion portions 4-5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
		

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1, 3, 5, 10-11 & 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that Item 162 in Yano does not teach a stopping portion. The Examiner respectfully disagrees. Item 162 in Figure 2 has the identical structure to applicant’s stopper portions and therefore can perform the same function of stopping the Items 161. The Examiner notes that the Item 162 cited in Figure 2 is not a wedge shape as argued by Applicant.
B) The Applicant asserts that Item 31 in Uemura is not capable of contacting each other to perform the function of restricting bending during deformation. The Examiner respectfully disagrees. When bent far enough, Items 33, being part of 31 would contact each other and be fully capable of performing the intended use of the claimed structure as cited above.
C) The Applicant further asserts that no part of the inner surface of Uemura’s insertion portions protrude relative to other parts of the inner surface. The Examiner respectfully disagrees. An imaginary circle formed on the outer edge of 33 would have Item 31 protrude further inside that circle, thereby meeting all the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762